Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-15 and 18-21, filed on 09/20/2021 is acknowledged. The traversal is on the ground that there is no undue burden on the examiner to search all inventions together because search required for examination of both invention groups will significantly overlap. However, such allegations relied on the unsupported assumption that the search and the examination of both the inventions would be coextensive. In addition, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Further, the process of making liquid crystal display device  and the product of liquid crystal display device  as set forth in this application belong in two statutory categories, the restriction between these two distinct inventions is proper even though these inventions are involved the same components. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper and made final.  Accordingly, claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-15 and 18-21 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 18-19 recite “a concentration from 1 to <3%” “the concentration of…is from 2 to 2.8%”. The recitations fail to clearly define a concentration of the polymerizable mesogen compound because no base has been recited for the concentration. The concentration of the polymerizable mesogen compound could be based on either weight, volume or mole. For the purpose of this office action, the concentration is interpreted based on weight in order to be consistent with examples in the present application. Claims 3-15 and 20-21 are also rejected for depending from claims 1 and 18 thus inclusion of their indefinite features.
Claims 1 and 18, the “twist angle” as recited the claims is not clearly defined because the angle base and the condition under which the angle is measured are not clearly set forth.   Claims 2-15 and 19-21 are also rejected for depending from claims 1 and 18 thus inclusion of their indefinite features,
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (WO 2019180060, ‘060 hereafter).
Regarding claims 1-15 and 18-21, ‘060 discloses a liquid crystal display comprising a pair of substrates with electrode layer and alignment layer, which naturally parallelly fixed by spacers and sealant as well known in the art; a layer of a nematic liquid crystal (LC) medium containing a chiral additive and having positive dielectric anisotropy being dispensed between the pairs of substrates, and optionally a first polarizer on the side of the first substrate facing away from the layer and a second polarizer on the side of the second substrate facing away from the LC layer. The longitudinal axes of the molecules are oriented parallel or tilted relative to the planes of the substrates. The chiral additive induces in the molecules of the medium a helical twist along an axis perpendicular to the substrates with a given pitch p, with thickness of the medium layer being d, the ratio d/p is preferably from 0.6 to 0.8. The twist angle of .
Claims 1-2, 5-8, and 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al (Polymer-wall stabilization of Ultra-short Pitch TN-LCDs, of record, Akimot hereafter)
Regarding claims 1-2, 5-8 and 14, Akimot discloses a twist-nematic liquid crystal display (TN-LCD) comprising a pair of substrates with electrode layer and alignment layer, which naturally parallelly fixed by spacers and sealant as well known in the art; and a layer of a nematic liquid crystal (LC) medium containing a chiral additive and having positive dielectric anisotropy being dispensed between the pairs of substrates; wherein the longitudinal axes of the molecules are tilted less than 3 degree relative to the planes of the substrates. The chiral additive induces in the molecules of the medium . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3-4, 9-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al (Polymer-wall stabilization of Ultra-short Pitch TN-LCDs, of record, Akimot hereafter) in view of Song et al (US 2019/0177618, ‘618 hereafter).
Regarding claims 3-4, 9-15 and 18-21, Akimoto teaches all the limitations of claim 1, Akimot discloses that the liquid crystal medium is a chiral nematic LC composition from Merck, but does not detail the LC medium comprising the LC compounds as recited in the present claims 9-13 and 18; however, ‘618 discloses a LC medium for TN-LCD ([0003]), wherein the LC medium has a dielectric anisotropy from  +5 to +55 ([0256]) and comprises LC compounds with chemical structures satisfying instantly claimed formulae A, B, C, D, E and polymerizable mesogenic compound I as in the present claims 9-13 and 18 ([0032]-[0045], [0117]-[0191], [0232]-[0280], [0309]); a chiral dopant ([0082]-[0115]); a photoinitiator ([ 0281], [0319]); and a stabilizer ([0308]). ‘618 also sets forth that the LC medium as disclosed provides improved contrast ratio and other performance including low rotational viscosity, favorable reliability, low threshold voltage and low temperature behavior ([0027][0028], [0047]).  In light of these teachings, one of ordinary skill in the art would have been motivated to use the LC 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782